Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 1 of 13 PageID# 431




                       IN THE UNITED STATES DISTRICT COURT                               FILED
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division
                                                                                      APR 1 3 ?021
 UNITED STATES OF AMERICA,
                                                                                CLERK, U.S. DISTRICT COURT
FOR THE USE OF PRECISION AIR                                                           NORFOLK, VA
 CONDITIONING OF BREVARD,INC.,

                Plaintiff,
 V.                                                           CIVIL ACTION NO.4:20-cv-190

THE CINCINNATI INSURANCE COMPANY,

                Defendant.


                             MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant the Cincinnati Insurance Company's("Cincinnati"), Motion

 to Dismiss under Federal Rule of Civil Procedure 12(b)(6). ECF No. 22. The Court finds that a

 hearing is not necessary. Having reviewed the parties' filings, both matters are ripe for judicial

 determination. For the reasons stated below. Defendant's Motion is DENIED.

                      I.     FACTUAL AND PROCEDURAL HISTORY

        The following facts taken from Plaintiff Precision Air Conditioning of Brevard, Inc.'s

("Precision Air") Complaint, ECF No. 1, are considered true and cast in the light most favorable

 to Plaintiff. Adams v. Bain, 697 F.2d 1213,1219(4th Cir. 1982).

        The United States Army Corps of Engineer("USACE") awarded Leebcor Services, LLC

("Leebcor"), a contract to design and build a Fire Crash/Rescue Station on Patrick Air Force Base

 in Florida (the "Project"). ECF No. I at [f 4; see also. id. at Exhibit 1. On June 1, 2017, Leebcor,

 as principal, and Surety, obtained a payment bond,in the amount of$12,383,350.00, which jointly

 and severally bound Leebcor and Surety. Id. at |f 5. The Bond was accepted by the United States.

 Id. at If 6. Then, Leebcor hired Precision as a subcontractor, pursuant to a written Subcontract

 Agreement, to furnish mechanical contracting labor, services, and materials for the Project. Id. at



                                                  1
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 2 of 13 PageID# 432



 Ifir 7-8;see also, id. at Exhibit 2("Subcontract Agreement").The United States alleges that Leebcor

 breached its contract because it failed and neglected to pay Precision a sum of$185,417.61, which

 includes all unpaid due for labor, services, and materials furnished. Id. at If|f 9-10.

        On October 2,2020, the United States filed a complaint against Defendant pursuant to the

 to the Miller Act in the United States District Court for the Middle District of Florida requesting

judgment for the sum of $185,417.61. EOF No. 1. On November 16, 2020, Defendant filed a

 Motion to Transfer Venue alleging that the Subcontract Agreement contained a forum selection

 clause which required transferring the action pursuant to 28 U.S.C. § 140. EOF No. 23. On

 December 15,2020,the Honorable U.S. District Judge Paul G. Bryon transferred the action to the

 U.S. District Court for the Eastern District of Virginia, Newport News Division. ECF No.36.

        On November 16, 2020, Defendant also filed the instant Motion to Dismiss Plaintiffs

 Complaint. ECF No.22. On November 24, 2020, Plaintiff responded in opposition. ECF No.27.

 On March 29,2021, Defendant replied. ECF No. 50.

                                   II.    LEGAL STANDARD

     Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of actions that fail to state a

 claim upon which relief can be granted. The United States Supreme Court has stated that in order

"[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

 true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662,678

(2009)(quoting Bell All. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Specifically, "[a] claim

 has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged."Id. at 678. Moreover,

 at the motion to dismiss stage, the court is bound to accept all of the factual allegations in the

 complaint as true. Id. However, "[tjhreadbare recitals of the elements of a cause of action.
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 3 of 13 PageID# 433



supported by mere conclusory statements, do not suffice." Id. Assessing the claim is a "context-

 specific task that requires the reviewing court to draw on its judicial experience and common

sense." Id. at 679.)). In considering a Rule 12(b)(6) motion to dismiss, the Court cannot consider

"matters outside the pleadings" without converting the motion to a summary judgment. Fed. R.

 Civ. P. 12(d). Nonetheless, the Court may still "consider documents attached to the complaint...

as well as those attached to the motion to dismiss,so long as they are integral to the complaint and

 authentic." Sec'y ofState for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir.

2007); see also Fed. R. Civ. P. 10(c).

                                     III.   DISCUSSION

 A. Choice of Law

        As an initial matter, the Court has jurisdiction over this action pursuant to 28 U.S.C. §

 1332. Precision is a Florida corporation and maintains its principal place of business in Florida.

ECF No. 1 at H 1. Cincinnati Insurance Company is an Ohio company that maintains its principal

 place of business in Fairfield, Ohio. Id. at ^ 2. The amount in controversy exceeds $75,000. Id. at

^ 9.In a diversity action, district courts apply federal procedural law and state substantive law.See

 Gasperini v. Ctr. For Humanities, Inc.,518 U.S.415,427(1996). Federal courts sitting in diversity

jurisdiction apply the choice oflaw rules in the state in which it sits. Klaxon v. Stentor Elec. Mfg.

 Co., 313 U.S. 487,496(1941)(noting that forum state's choice oflaw rules is substantive).

        Generally, when an action brought under diversity jurisdiction is transferred from one

federal district to another pursuant to 28 U.S.C. § 1404(a), as has happened here, the law of the

state ofthe transferor court govems. Van Dusen v. Barrack, 376 U.S.612,at 627(1964). However,

an exception to the Van Dusen rule applies when a Section 1404(a)transfer is made pursuant to a

forum selection clause, and in such cases the law of the state of the transferee court is to be
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 4 of 13 PageID# 434



 applied. Freerfwo/i v. America Online, Inc., 325 F.Supp.2d 638, 651-52 & n. 28 (E.D. Va.

 2004);see also \1 Moore's Federal Practice—Civil, ^ I11.20[3][a] (2010)                  Caribbean

 Wholesales & Serv. Corp. v. U.S. JVC Corp., 855 F.Supp. 627, 631 (S.D.N.Y.1994)); cf. Volvo

 Const. Equip. North America, Inc. v. CLM Equip. Co., Inc., 386 F.3d 581, 600 (4th Cir.

 2004)(noting that the Van Dusen rule should not be blindly applied where the result would run

 counter to the principles justifying the rule).

        In this case, because the action has been transferred to a federal court located in Virginia,

 pursuant to a forum selection clause in the Subcontract, the Court looks to Virginia's choice-of

 law rules. In Virginia, ifa contract includes a choice oflaw provision,that provision govems.Paul

 Business Systems, Inc. v. Canon U.S.A., Inc., 240 Va. 337, 397 (1990). "Virginia law looks

favorably upon choice of law clauses in a contract, giving them full effect except in unusual

 circumstances...." Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270, 275 (4th Cir.2007)

(citing///Yflc/j; Credit Amer. Corp. v. Signet Bank, 166 F.3d 614, 624 (4th Cir. 1999)); jee

 also. Hooper v. Musolino, 234 Va. 558, 566(1988); Tate v. Main, 181 Va.402,410,(1943). The

 Subcontract Agreement contains a forum selection clause which provides that "[a]ny action

 instituted for the enforcement ofthis Agreement shall be resolved only in the federal or state courts

 ofthe state of the aforementioned Buyer's office." ECF No. 1 at Exhibit 1 f 24, The Subcontract

 Agreement further identifies Leebcor as the "Buyer," and "430 McLaws Circle, Suite 201,

 Williamsburg, Virginia 23185" as the Buyer's office. Id. at Exhibit 1; see also, ECF No. 36.

 Therefore, the Court will adhere to the choice oflaw clause in the Subcontract and apply Virginia

 law when evaluating its provisions.
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 5 of 13 PageID# 435



 B. The Miller Act

    Precision brought a claim under the Miller Act, 40 U.S.C. § 3133, against Cincinnati, the

 Surety. The Miller Act provides that "[a] person having a direct contractual relationship with a

subcontractor but no contractual relationship, express or implied, with the [general] contractor

fumishing the payment bond," i.e., a sub-subcontractor,such as Precision here,"may bring a civil

 action on the payment bond on giving written notice to the contractor within 90 days from the date

 on which the person did or performed the last of the labor or fumished or supplied the last ofthe

 material for which the claim is made."40 U.S.C. § 3133(b)(2);see also, U.S. ex rel. Thyssenkrupp

 Sajway, Inc. v. Tessa Structures, LLC, No. 1:10CV512 JCC/JFA, 2011 WL 1627311, at ♦3 (E.D.

 Va. Apr. 27,2011).

    "To state a valid Miller Act claim, a plaintiff must prove essentially two elements:(1) it has

'furnished labor or material in carrying out work provided for in a contract for which a payment

 bond is fumished under section 3131'; and(2)it'has not been paid in full within 90 days.'" United

 States ex rel. Tenn. Valley Marble Holding Co. v. Grunley                 433 F.Supp.2d 104, 114

(D.D.C. 2006) (quoting 40 U.S.C. § 3133(b)(1)). The Miller Act is "highly remedial" and,

 therefore, is entitled to a "liberal construction and application in order properly to effectuate the

 Congressional intent to protect those whose labor and materials go into public projects." Clifford

 F. MacEvoy Co. v. United States ex rel. Calvin Tomkins Co., 322 U.S. 102, 107 (1944). Though

 entitled to liberal construction, "[wjhile the Miller Act is certainly meant to protect those who

 supply materials for public projects, the statute was not meant to entitle the supplier to more than

 it is 'justly due.'"7e«n. Valley Marble, 433 F.Supp.2d at 114;jee also United States ex rel.

 Acoustical Concepts, Inc. v. Travelers Cas. and Sur. Co. ofAmerica, 635 F.Supp.2d 434,439 n. 6

(E.D. Va. 2009) ("Under the prior version of the Miller Act, a subcontractor on a federal
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 6 of 13 PageID# 436



 construction project was entitled to the 'sums justly due'for providing labor and materials. See 40

 U.S.C. § 270(b)(1)(2001). The 2002 amendments to the Miller Act were not intended to change

 the substance ofthe Act.").

    Precision has alleged sufficient facts to state a claim under the Miller Act. Based on the

 Complaint, Leebcor hired Precision as a subcontractor, pursuant to the written Subcontract

 Agreement, to furnish mechanical contracting labor, services, and materials contract for the Fire

 Crash/Rescue Station on Patrick Air Force Base in Florida (the "Project"). ECF No. 1 at |flf 4-8;

see also, id at Exhibit 2("Subcontract Agreement"). On June 1,2017, Leebcor, as principal, and

 Surety, obtained a payment bond, in the amount of $12,383,350.00, which jointly and severally

 bound Leebcor and Surety. Id. at ]f 5. Plaintiffthen alleges that Leebcor breached the Subcontract

 Agreement contract because it failed and neglected to pay Precision a sum of $185,417.61, which

 includes all unpaid due for labor, services, and materials furnished. Id. at Iff 9-10. Additionally,

 Plaintiffalleges that"more than ninety(90)days have expired since Precision last performed work

 in connection [Subcontract Agreement]for which this specific claim is made against Surety." Id.

 at f 11. Accordingly, the Court finds that Plaintiff has pleaded sufficient facts supporting a claim

 that is "facial plausibility" and allows court to "draw the reasonable inference that the defendant

 is liable for the misconduct alleged." Twombly,550 U.S. at 678(2007)).

    Therefore, the Motion to Dismiss is DENIED on these grounds.

 C. Compliance with the Condition Precedent

    However, Defendant alleges that the Court should dismiss the Complaint or, in the alternative,

 grant a stay because Plaintiff failed to abide by the dispute protocol contained in the Subcontract

 Agreement between Leebcor and Plaintiff. See ECF No. 1 at Exhibit 1, p. 9 TI 14. The dispute

 protocol provides as follows:
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 7 of 13 PageID# 437



        Any dispute arising here under shall first be resolved by taking the following steps
        where a successive step is taken ifthe issue is not resolved at the preceding step:
        (1) by the technical and contractual personnel for each party performing this
        Agreement,(2) by executive management of each party,(3) by mediation,(4) by
        arbitration if boA parties agree or (5) through a court system of competent
        jurisdiction.

    Id. (emphasis added). Pursuant to these terms. Defendant alleges that the parties are only

 permitted to take a "successive step ... if the issue is not resolved at the preceding step." Id.

 Accordingly, defendant alleges that before Plaintiff can seek relief "through a court system of

 competent jurisdiction" it must first abide by the "successive step" of resolving the dispute "by

 mediation." ECF No.22 at 7. That is, pursuant to the dispute protocol,"ifthe issue is not resolved

... by mediation" then the dispute protocol permits Plaintiffto file a lawsuit.

    As an initial matter,the Court finds that Cincinnati, as Leebcor's Surety,can invoke the dispute

 protocol's mediation requirement in the Subcontract Agreement. See Artistic Stone Crofters v.

Safeco Ins. Co., 726 F. Supp. 2d 595, 604 (E.D. Va. 2010)(a "surety company's liability is

 derivative of the contractor's liability to the plaintiff."). "When a contractor who purchases a

 payment bond from a surety company fails to make timely contractual payments to the

 subcontractor, the Miller Act creates a federal right of action for a subcontractor to sue the surety

 company." Artistic Stone Crofters v. Safeco Ins. Co., 726 F. Supp. 2d 595, 604(E.D. Va. 2010)

(citing 40 U.S.C.§ 3133). However,the surety company's liability is derivative ofthe contractor's

 liability to the plaintiff. See Global Bldg. Supply, Inc. v. WNHLtd. P'ship, 995 F.2d 515 (4th Cir,

 1993)(granting summary judgment to surety company and to contractor on underlying claims in

 Miller Act lawsuit); see also. United States v. Seaboard Sur. Co., 817 F.2d 956, 962 (2d Cir.

 1987); Aurora Painting, Inc. v. Fireman's Fund Ins. Co., 832 F.2d 1150, 1153(9th Cir.1987).

    The next question before the Court is whether the dispute protocol of the Subcontract

 Agreement is a mandatory condition precedent to filing a lawsuit. Stated differently, must Plaintiff
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 8 of 13 PageID# 438



 await the completion of the dispute resolution process, as detailed in the Subcontract Agreement,

 before the Plaintiff can show an amount due imder the Miller Act?

     Plaintiff argues that the dispute resolution clause acts as an "implied waiver" ofthe Miller Act

 because the clause, by operation, alters the timing or right to recovery under the Miller Act. ECF

 No. 27 at 3. Hence, Plaintiff argues that the clause is an unenforceable waiver because it was not

 a clear and express waiver of Plaintiffs right to sue under the Miller Act. See U.S.for Use ofB's

 Co. V. Cleveland Elec. Co. ofS.C., 373 F.2d 585,588(4th Cir. 1967)(holding that while the right

 to sue under the Miller Act may be waived, such waiver must be "clear and express"); 11.5.for

 Use ofDDC Interiors. Inc. v. Dawson Const. Co.. Inc.,895 F.Supp. 270,274(D. Colo. 1995)("At

 a minimum, an effective waiver of Miller Act rights must include mention of the Miller Act and

 unambiguously express intention to waive the rights provided by it."), aff'd, 1996 WL 165358

(10th Cir. 1996).

    In support of Plaintiffs argument, the Court finds that the Eastern District of Virginia has

 refused to enforce pre-suit dispute resolution clauses that do not satisfy the Miller Act's explicity

 waiver requirements. Critically,in United States on behalfofKitchens To Go v. John C. Grimberg

 Co., Inc., the district court held that:

             The Siuety in this case cannot rely on the Article 15 dispute resolution provision
         to delay further the claim under the Miller Act for delay damages because that result
         would also be inconsistent with the text and purpose ofthe Miller Act. Clearly, the
         dispute resolution provision would impose an additional condition on the
         Subcontractor's right to bring a Miller Act suit in contravention ofthe statutory text
         which plainly requires only the passage of90 days before a subcontractor can bring
         a suit on the payment bond. Nor, is the dispute resolution provision a valid waiver
         under the Miller Act because the provision was executed before the Subcontractor
         provided work on the federal project and before the Subcontractor incurred delay
        costs. Finally, the dispute resolution clause contravenes the purpose of the Miller
        Act by needlessly delaying the Subcontractor's recovery while denying the
        Subcontractor a forum in which to adjudicate its rights.
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 9 of 13 PageID# 439



        283 F.Supp.Bd 476,485-486(E.D, Va.2017). On the other hand.Defendant argues

 that the Court should follow MetroPower. ECF No. 50 at 2; see United States ofAmerica

for the Use and Benefit ofMetroPower, Inc. d/b/a Macon Power v. Leebcor Services, LLC

 and The Hartford Fire Insurance Co., No. 4:16cv44 (E.D. Va. Sept. 6, 2016). In

 MetroPower, the surety, Hartford Fire Insurance Company, mirrored Leebcor's argument

in the instant case in that Hartford similarly argued that the plaintiffs "failure to fulfill the

steps ofthe dispute protocol provided in the Subcontract Agreement" warranted dismissal

 of plaintiffs claim. Id. at 6. In an impublished opinion, the district Court agreed and held

 that the plaintiff was required to mediate its dispute prior to filing suit against Leebcor.

        Although there are some similarities with the instant case and the Kitchens to Go,

the Court does identify some notable differences. First, the "Standard Subcontract Terms

 and Conditions" at issue in Kitchens to Go are not identical to those in the case before the

 Court. See Complaint, United States on BehalfofKitchens to Go v. John C. Grimberg Co.,

 No. 16-991,(E.D. Va. Aug. 2, 2016), ECF No. 1, Ex. A thereto; see also, ECF No. 1 at

 Exhibit 1. Specifically, in Kitchens to Go, the clause stated that "disputes arising out of

 Owner acts, omissions,or responsibilities shall be resolved in accordance with the disputes

 procedures in the Prime Contract." Accordingly, the Kitchens to Go court held that the

 subcontract's ^''general [dispute resolution] provision" that appeared to vaguely

 contemplate only a dispute resolution procedure between the prime contractor and the

 government,[left] the subcontractor with no recourse. Kitchens to Go, at 487-88(emphasis

 added). Moreover, considering much of the same authority and arguments that Cincinnati

 presents in this action, see ECF Nos. 22, 50, the Kitchens to Go court concluded that

 the "Subcontractor need not await the completion of the dispute resolution proceedings
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 10 of 13 PageID# 440



 between the Government and the Prime Contractor before the Subcontractor can show an

 amoimt due imder the Miller Act, and accordingly, it would be inappropriate to enter

 another stay in this case." Kitchens To Go at 488. In reaching that conclusion, the district

 court explained that Hartford could not rely on the disputes process provision in the

 subcontract and that other courts addressing similar contractual provisions had declined to

 stay Miller Act cases. See id.

        However, and most critically, when the Kitchens to Go court examined the

 legislative history' ofthe Miller Act,the court found that"the Miller Act was not intended

 to disrupt the dispute resolution procedures between a subcontractor and a prime contractor

 provided for in a subcontract." Kitchens To Go at 487-88; see also, United States v.

 Hartford Accident & Indent. Co., No. 3:13-CV-0865, 2017 WL 5971833, at *3-4(M.D.

 Pa. Dec. 1, 2017). Thus, the Kitchens to Go, neither upheld nor declared a blanket

 prohibition against dispute resolution provisions, such as the one at issue here.

 Furthermore, MetroPower shows that requiring a Contractor and Subcontract to follow

 agreed dispute resolution protocols does not contravene the Miller Act.

        In the instant matter, as detailed above, the dispute resolution clause is more

 detailed than the provision in Kitchens to Go because it provides that any dispute between

 the prime contractor and subcontractor shall follow the prescribed successive steps. See

 ECF No. 1 at Exhibit 1, p. 9^ 14. That is, the dispute resolution allows the subcontractor

 to obtain relief. Therefore, although the Court finds that the dispute resolution protocol was

 not an express waiver of the Miller act, the Court also finds that requiring Plaintiff and



   'See H.R. Rep. No. 106-277 at 5(1999)(noting that in passing the Miller Act, Congress did not intend to "void
    subcontract provisions requiring arbitration or other alternative methods of resolving disputes .... [T]he bill
    respects the freedom ofthe parties to the subcontract to specify means to resolve their disputes.");see also. United
    States on behalfofKitchens To Go v. John C. GrimbergCo.,283 F. Supp. 3d 476,487(E.D. Va.2017)


                                                          10
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 11 of 13 PageID# 441



 Defendant to abide by the dispute resolution protocol ofthe Subcontract is consistent with

 the Miller Act, its legislature history, and case precedent in this district.

 D. Discretion to Stay Proceedings

         Having found that the dispute protocol applies, both parties ask that the case be

 stayed pending the outcome of the ongoing dispute resolution proceedings. ECF Nos. 27,

 50."The District Court has broad discretion to stay proceedings as an incident to its power

 to control its own docket." Clinton v. Jones, 520 U.S. 681, 706(1997). In exercising that

 discretion, a district court is instructed to "weigh competing interests and maintain an even

 balance."         v. North American Co., 299 U.S. 248, 254(1936)(explaining that"the

 power to stay proceedings is incidental to the power inherent in every court to control the

 disposition ofthe causes on its docket."); see also, Dominion Energy, Inc. v. City ofWarren

 Police & Fire Ret. Sys., 928 F.3d 325, 335 (4th Cir. 2019). "Proper use of this authority

 calls for the exercise ofjudgment which must weigh competing interests and maintain an

 even balance." Willifordv. Armstrong World Indus., Inc.,715 F.2d 124,127(4th Cir. 1983)

 (citation and internal quotation marks omitted). To that end, when determining whether to

 grant a stay, a district court should consider "(1) the length of the requested stay;(2)the

 hardship or inequity that the movant would face in going forward with the litigation;(3)

 the injury that a stay would inflict upon the non-movant; and (4) whether a stay would

 simplify issues and promote judicial economy." Rajput v. Synchrony, 221 F. Supp.3d 607,

 609-10(M.D. Pa. 2016)

        The Court will grant the request to stay. First, since stays for an indefinite duration

 are disfavored, the Court may impose a time frame for dispute resolution protocols to

 incentivize both parties to proceed efficiently through mediation proceedings.




                                                    11
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 12 of 13 PageID# 442



 Accordingly, the Court will impose a twelve(12)month time frame for the parties to abide

 by the mediation protocols. The Court will also consider requests to continue the time

 frame, as the Court deems are warranted.

         Second, while neither party has claimed hardship or inequity in allowing Plaintiff

 to proceed with the litigation, both parties have also recognized that a proper remedy in

 this case is to stay the case pending mediation protocols. See ECF No.27 at 7-10;see also,

 ECF No. 50 at 5. A party seeking to stay proceedings "must justify it by clear and

 convincing circumstances, and these circumstances must weigh more heavily than the

 potential harm to the party against whom the stay applies." King Pharmaceuticals, Inc. v.

 Lupin LTD, 403 F.Supp.2d 484, 489 (E.D. Va. 2005)("[T]he applicant for a stay must

 make out a clear case of hardship or inequity in being required to go forward...[ojtherwise,

 a stay is not merited."); see also, Rishell v. Computer Scis. Corp., No. 1:13-CV-931,2013

 WL 11841495,at*1 (E.D. Va. Sept. 13,2013). Therefore,the Court finds that neither party

 will be prejudiced by staying proceedings.

         Third, the Court also finds that the stay would not inflict injury on the Plaintiff

 because it provides for an additional opportunity for both parties to settle the case. Thus,

 Plaintiff will have the opportunity to receive the monetary relief that it seeks. And if the

 dispute resolution proceedings are unsuccessful. Plaintiff may return to Court to proceed

 with the litigation.

        Finally, allowing both parties to proceed with the dispute resolution protocol would

 promote judicial economy. In all, in weighing competing interests, the Court grants a stay

 for twelve(12) months for both parties to proceed with the dispute resolution protocols.




                                                 12
Case 4:20-cv-00190-RAJ-RJK Document 51 Filed 04/13/21 Page 13 of 13 PageID# 443




                                   IV.     CONCLUSION

        Based on the foregoing reasons, Defendant's Motion to Dismiss,EOF No.22,is DENIED.

 The Court STAYS the litigation for Twelve (12) Months so that the parties may mediate their

 dispute pursuant to Section 14 of the Subcontract Agreement. Additionally, the Court directs both

 parties to provide the Court with a status report every ninety(90)days while they are in mediation

 proceedings.

        The Court DIRECTS the Clerk to provide a copy of this Order to the parties.

 IT IS SO ORDERED.


 Norfolk, Virginia
 April/3 ,2021                                             0D STATES DI!^CT JUDGE




                                                 13
